UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1595


In Re:   RANDY DRUMMOND,

                Petitioner.




     On Petition for Writ of Mandamus.       (2:07-cv-03031-TLW)


Submitted:   September 21, 2009             Decided:   October 21, 2009


Before KING and    SHEDD,   Circuit   Judges,   and    HAMILTON,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Randy Drummond, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Randy      Drummond       petitions         for    a   writ      of    mandamus

seeking an order directing the district court to allow him to

file an application for a certificate of appealability of the

district court’s orders denying relief on his 28 U.S.C. § 2254

(2006) petition and denying his motion for reconsideration.                                We

previously denied a certificate of appealability and dismissed

Drummond’s appeal as to both orders.                     We conclude that Drummond

is not entitled to mandamus relief.

             Mandamus relief is available only when the petitioner

has a clear right to the relief sought.                        In re First Fed. Sav. &

Loan   Ass’n,     860    F.2d     135,      138     (4th   Cir.        1988).       Further,

mandamus     is   a     drastic       remedy       and   should        be   used    only    in

extraordinary circumstances.                Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th

Cir. 1987).

             The relief sought by Drummond is not available by way

of mandamus.      Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                                  We

also deny Drummond’s motion to compel answer.                           We dispense with

oral   argument       because        the    facts    and       legal    contentions        are

adequately    presented         in    the    materials         before       the    court   and

argument would not aid the decisional process.

                                                                            PETITION DENIED

                                               2